--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

     This subscription (this “Subscription”) is dated November 12, 2014, by and
between the investor identified on the signature page hereto (the “Investor”)
and Lightbridge Corporation, a Nevada corporation (the “Company”), whereby the
parties agree as follows:

     1. Subscription.

          (a) Investor agrees to buy and the Company agrees to sell and issue to
Investor (i) such number of shares (the “Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), and (ii) warrants to purchase
such number of shares of Common Stock (the “Warrants,” and together with the
Shares, the “Securities”) as set forth on the signature page hereto, for an
aggregate purchase price (the “Purchase Price”) equal to the product of (x) the
aggregate number of Shares the Investor has agreed to purchase and (y) the
purchase price per Share set forth on the signature page hereto. The Purchase
Price is set forth on the signature page hereto. The Company proposes to enter
into substantially this same form of Subscription Agreement with certain other
investors (the “Other Investors”) and expects to complete sales of the
Securities to them. The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors,” and this Subscription and
the Subscription Agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Subscriptions”.

          (b) The Securities have been registered on a Registration Statement on
Form S-3, Registration No. 333-187659 (the “Registration Statement”). The
Registration Statement has been declared effective by the Securities and
Exchange Commission and is effective on the date hereof. A final prospectus
supplement will be delivered to the Investor as required by law.

          (c) Payment of the Purchase Price for, and delivery by the Company of,
the Securities shall take place at a closing (the “Closing”), which shall occur
no later than three (3) trading days after the date of this Subscription,
subject to the satisfaction or waiver of all the conditions to the Closing (the
“Company Closing Conditions”) set forth in the Placement Agency Agreement (the
“Placement Agreement”) dated November 12, 2014 by and among the Company and the
placement agent named therein (the “Placement Agent”).

          (d) At or prior to the Closing, the Investor shall remit by wire
transfer the amount of funds equal to the Purchase Price to following account
designated by the Company:

          Account Name: Lightbridge Corporation 
          Account Number: 664694284 Bank Name: HSBC BANK USA, N.A.
          Bank Address: 9201 Third Ave, Brooklyn, NY 11209 
          ABA or Routing Number: 021001088 
          Swift Code: MRMDUS33 
          Contact: Sophia Sudeall 
          Tel: 718 238 9329

               Such funds shall be remitted to the Company prior to 10:00 a.m.,
New York City time, on the date of Closing.

               Investor shall also furnish to the Placement Agent a completed
W-9 form (or, in the case of an Investor who is not a United States citizen or
resident, a W-8 form).

--------------------------------------------------------------------------------

               At the Closing, upon receipt of the Purchase Price, the Company
shall cause the Securities to be delivered to the Investor, with the delivery of
the Shares to be made through the facilities of The Depository Trust Company’s
DWAC system in accordance with the instructions set forth on the signature page
attached hereto under the heading “DWAC Instructions” and the delivery of the
Warrants to be made by mail to the Investor at the address set forth on the
signature page attached hereto immediately under the Investor’s signature block.

     2. Company Representations and Warranties.

          (a) The Company represents and warrants that: (i) it has full
corporate power and authority to enter into this Subscription and to perform all
of its obligations hereunder; (ii) this Subscription has been duly authorized
and executed by, and when delivered in accordance with the terms hereof will
constitute a valid and binding agreement of, the Company enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity; (iii) the execution and delivery of this Subscription and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (x) the Company’s Articles of Incorporation or Bylaws, or
(y) any material agreement to which the Company is a party or by which any of
its property or assets is bound; (iv) the Shares when issued and paid for in
accordance with the terms of this Subscription will be duly authorized, validly
issued, fully paid and non-assessable, the Warrants when issued and paid for in
accordance with the terms of this Subscription will be duly and validly
authorized by the Company and upon delivery to the Investors at the Closing will
be valid and binding obligations of the Company, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights and
remedies of creditors generally or subject to general principles of equity, and
the shares of Common Stock issuable upon exercise of the Warrants when issued
and paid for in accordance with the terms thereof will be duly authorized,
validly issued, fully paid and non-assessable; (v) the Registration Statement
and any post-effective amendment thereto, at the time it became effective, did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (vi) the prospectus contained in the Registration Statement, as
amended and/or supplemented, did not contain as of the effective date thereof,
and as of the date hereof does not contain, any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (vii) all preemptive rights or rights of first refusal held by
stockholders of the Company and applicable to the transactions contemplated
hereby have been duly satisfied or waived in accordance with the terms of the
agreements between the Company and such stockholders conferring such rights.

          (b) The Placement Agreement contains certain representations,
warranties, covenants and agreements of the Company that may be relied upon by
the Investor, which shall be a third party beneficiary thereof. The Company
hereby incorporates such representations, warranties, covenants and agreements
herein, as if made on (i) the date hereof and (ii) the date of the Closing. The
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in the
Company’s Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

--------------------------------------------------------------------------------

     3. Investor Representations, Warranties and Acknowledgments.

          (a) The Investor represents and warrants that: (i) it has full right,
power and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Investor’s articles of incorporation or bylaws (or other governing documents),
or (B) any material agreement or any law or regulation to which the Investor is
a party or by which any of its property or assets is bound; (iv) it has had full
access to the base prospectus included in the Registration Statement, as amended
and/or supplemented as of the date hereof, and the Company’s periodic reports
and other information incorporated by reference therein, and was able to read,
review, download and print such materials; (v) in making its investment decision
in this offering, the Investor and its advisors, if any, have relied solely on
the Company’s public filings with the Securities and Exchange Commission; (vi)
it is knowledgeable, sophisticated and experienced in making, and is qualified
to make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Securities; (vii)
the Investor has had no position, office or other material relationship within
the past three years with the Company or persons known to it to be affiliates of
the Company; (viii), except as set forth below, the Investor is not a, and it
has no direct or indirect affiliation or association with any, member of FINRA
or an Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the date hereof; and (ix) neither the
Investor nor any group of Investors (as identified in a public filing made with
the SEC) of which the Investor is a part in connection with the offering of the
Securities, acquired, or obtained the right to acquire, 20% or more of the
Common Stock (or securities convertible into or exercisable for Common Stock) or
the voting power of the Company on a post-transaction basis.

____________________________________________________________________________________
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

          (b) The Investor also represents and warrants that, other than the
transactions contemplated hereunder, the Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any purchase or sale in securities of
the Company, including “short sales” as defined in Rule 200 of Regulation SHO
under the Securities Exchange Act of 1934 (“Short Sales”), during the period
commencing from the time that the Investor first became aware of the proposed
transactions contemplated hereunder until the date hereof (the “Discussion
Time”). The Investor has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).

     4. Investor Covenant Regarding Short Sales and Confidentiality.

          (a) The Investor covenants that neither it nor any affiliates acting
on its behalf or pursuant to any understanding with it will execute any
transactions in securities of the Company, including Short Sales, during the
period after the Discussion Time and ending at the time that the transactions
contemplated by this Subscription are first publicly announced through a press
release and/or Form 8-K. The Investor covenants that until such time as the
transactions contemplated by this Subscription are publicly disclosed by the
Company through a press release and/or Form 8-K, the Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

--------------------------------------------------------------------------------

          (b) The Company and the Investor agree that the Company shall (a) no
later than 9:00 am New York City time on the business day immediately following
the date hereof, issue a press release announcing the material terms and
conditions of the offering and (b) on the business day immediately following the
date hereof, file a current report on Form 8-K with the Securities and Exchange
Commission including, but not limited to, a form of this Agreement as an exhibit
thereto. From and after the issuance of such press release, the Company shall
have publicly disclosed all material, non-public information delivered to the
Investor by the Company, if any, or any of its officers or directors. The
Company shall not provide the Investor with any material, non-public information
following the issuance of the press release. The Company shall not identify any
Investor by name in any press release without such Investor’s prior written
consent.

     5. Miscellaneous.

          (a) This Subscription constitutes the entire understanding and
agreement between the parties with respect to its subject matter, and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription. This Subscription may be modified only
in writing signed by the parties hereto.

          (b) This Subscription may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery by facsimile.

          (c) The provisions of this Subscription are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision or part of a provision
of this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.

          (d) All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:

               To the Company: as set forth on the signature page hereto.

               To the Investor: as set forth on the signature page hereto.

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

          (e) This Subscription shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by such court, the
prevailing party shall reimburse the other party for any reasonable legal fees
and disbursements incurred in enforcement or protection of any of its rights
under this Subscription.

--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

  LIGHTBRIDGE CORPORATION         By:     Name:     Title:           Address for
Notice:          

Lightbridge Corporation

   

1600 Tysons Boulevard, Suite 550

   

McLean, Virginia 22102

   

Attention: Chief Executive Officer

   

Facsimile No.:

   

Attention: Chief Executive Officer

 

[Issuer’s Signature Page to Subscription Agreement]

--------------------------------------------------------------------------------

INVESTOR:

By:     ____________________________________________            Name:          
 Title:

Number of Shares: _____________

Number of Shares issuable upon
exercise of Warrants: _________________

Purchase Price per Unit: $ 1.75

Warrant Exercise Price per Share: $ 2.31

Aggregate Purchase Price: _______

Address for Notice and mailing the Warrants:

____________________________________________

____________________________________________

Facsimile: ___________________________________

Attention: ___________________________________


DWAC Instructions:

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
____________________________________________     DTC Participant Number:
____________________________________________     Name of Account at DTC
Participant being credited with the Shares:
____________________________________________     Account Number at DTC
Participant being credited with the Shares:
____________________________________________

[Investor’s Signature Page to Subscription Agreement]

--------------------------------------------------------------------------------